DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  meant to depend from claim 22 per Examiner interpretation.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  meant to depend from claim 34 per Examiner interpretation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Libin et al. (Libin; US Pub No. 2005/0055567 A1).
As per claim 21, Libin discloses an electronic method for granting access to an individual located at an access point of a controlled access area, said method comprising the steps of:
(a)    electronically receiving (paragraph [0087], lines 8-11) a digital key by a portable electronic device of an individual (paragraph [0085]; paragraph [0200], lines 2-5), the digital key providing access authorization for the individual at a restricted access point of a controlled access area (Fig. 7; paragraph [0087], lines 2-11; paragraph [0095]);
(b)    arriving at the restricted access point in the controlled access area by the individual while possessing the portable electronic device (paragraph [0011], lines 26-33);
(c)    wirelessly (paragraph [0200], lines 4-5) transmitting the digital key by the portable electronic device directly or indirectly to an access control computer system in order for the individual to receive access to the restricted access point (Fig. 7; paragraph [0011], lines 26-33; paragraph [0095]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Cheung et al. (Cheung; US Pub No. 2013/0232336 A1).
As per claim 22, Libin teaches the electronic method of claim 21 further comprising the step of electronically storing the received digital key (paragraph [0085]).
Libin does not expressly teach in an electronic keychain database contained within the portable electronic device.
Cheung teaches in an electronic keychain database contained within the portable electronic device (paragraph [0032], lines 10-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the keychain database as taught by Cheung, since Cheung states in paragraph [0032] that such a modification would result in encryption and passcode protection for the key stored within the keychain database.
As per claim 24, Libin in view of Cheung further teaches the electronic method for granting access of claim 22 further comprising the step of electronically retrieving the digital key from the electronic keychain database by the portable electronic device prior to step (c) (Cheung, paragraph [0032], lines 20-23).

Claims 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Ben Ayed (US Patent No. 9,032,498 B1).
As per claim 23, Libin teaches the electronic method of claim 21.
Libin does not expressly teach wherein the digital key is wirelessly transmitted by the portable electronic device to one or more beacons located in an immediate proximity to the restricted access point and the one or more beacons transmits the digital key to the access control computer system.
Ben Ayed teaches wherein the digital key is wirelessly transmitted by the portable electronic device to one or more beacons located in an immediate proximity to the restricted access point and the one or more beacons transmits the digital key to the access control computer system (Fig. 1; col. 15, lines 50-67; col. 16, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting the proximity of a user device as taught by Ben Ayed, in order to ensure a door is not unlocked for a user who is not immediately proximate an access point.
As per claim 25, Libin in view of Ben Ayed further teaches the electronic method for granting access of claim 23 further comprising the step of automatically determining or sensing which beacons are in proximity to the restricted access point prior to step (c) (Ben Ayed; Fig. 1; col. 15, lines 50-67; col. 16, lines 1-12).
As per claim 26, Libin in view of Ben Ayed further teaches the electronic method for granting access of claim 23 further comprising the step of wirelessly receiving a signal by the portable electronic device from at least one of the one or more beacons informing the portable electronic device to wirelessly transmit the digital key prior to step (c) (Fig. 1, Request is sent first, Digital Keys are sent in response, then Authorization is determined; Ben Ayed, col. 15, lines 62-67).
As per claim 27, Libin in view of Ben Ayed further teaches the electronic method for granting access of claim 23 wherein the digital key wirelessly transmitted to the one or more beacons is electronically received by the access control computer system for processing and determining whether the individual has permission to access the controlled access area at the closed access point (Ben Ayed, Fig. 1, Digital Keys, Access Control Interface; col. 16, lines 1-12).

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Pulkkinen et al. (Pulkkinen; US Pub No. 2002/0165733 A1) and Kelly (US Pub No. 2002/0046173 A1).
As per claim 28, Libin teaches the electronic method for granting access of claim 21.
Libin does not expressly teach further comprising the step of wirelessly transmitting the digital key at continuous intervals after access permission has been granted by the access computer system and while the individual remains in the controlled access area in order to provide for real time information on access permissions granted including whether the individual remained in the controlled access area after an authorized designated time period.
Pulkkinen teaches further comprising the step of wirelessly transmitting… at continuous intervals… and while the individual remains in the controlled access area in order to provide for real time information (paragraphs [0001] & [0050]).

Kelly teaches the step of wirelessly transmitting the digital key (paragraph [0006], lines 3-4 & 10-12)… after access permission has been granted by the access computer system (paragraph [0035], lines 1-5)… on access permissions granted (paragraph [0035], lines 1-5) including whether the individual remained in the controlled access area after an authorized designated time period (paragraph [0005], lines 11-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement granting/disabling access to a secured area as taught by Kelly, since Kelly states in paragraph [0005] that such a modification would prevent users from accessing secured areas at unauthorized times.
As per claim 29, (see rejection of claim 28 above) the electronic method for granting access of claim 21 further comprising the step of wirelessly transmitting the digital key at continuous intervals after access permission has been granted by the access computer system and while the individual remains in the controlled access area for receipt by at least one beacon from a plurality of beacons positioned throughout the controlled access area in order to provide for location information in the controlled access area for the individual while the individual remains in the controlled access area (Pulkkinen, Fig. 1, Sensors 14; paragraph [0050]: This paragraph of Pulkkinen additionally teaches the claimed beacon (sensor 14) located in a plurality of positions (see Fig. 1) for tracking the location of a user.). 
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Friedli (US Pub No. 2016/0035160 A1).
As per claim 30, Libin teaches the electronic method for granting access of claim 21.
Libin does not expressly teach further comprising the step of electronically receiving one or more possible routes information by the portable electronic device to direct the individual to a final authorized location for the individual based on a current location of the individual. 
Friedli teaches further comprising the step of electronically receiving one or more possible routes information by the portable electronic device to direct the individual to a final authorized location for the individual based on a current location of the individual (paragraph [0048]: Path 550, Interior Door 524).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the path determination as taught by Friedli, since Friedli states in paragraph [0048] that such a modification would result in a user being able to move through multiple doors to their final destination without needing to present their credentials multiple times.
As per claim 31, Libin in view of Friedli further teaches the electronic method for granting access of claim 30 further comprising the step of determining one or more possible routes by the access control computer system based on authorizations granted to the individual by the access control computer system prior to receipt of the possible routes information by the portable electronic device. (Friedli, paragraph [0049], lines 7-8: user takes a different path)
As per claim 32, Libin in view of Friedli further teaches the electronic method for granting access of claim 31, wherein the one or more possible routes information is calculated by the access control computer system after the access control computer system determines that the individual has not reached a final authorized location within the controlled access area. (Friedli, paragraph [0049])

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Cheung as applied to claim 22 above, and further in view of Kelly.
As per claim 33, Libin in view of Cheung teaches the electronic method for granting access of claim 32… the electronic keychain database (Cheung, paragraph [0032], lines 10-21).
Libin in view of Cheung further comprising the step of electronically updating the… database to indicate that the digital key was used to gain access to the controlled access area by the individual.
Kelly teaches further comprising the step of electronically updating the… database to indicate that the digital key was used to gain access to the controlled access area by the individual (paragraph [0061], lines 7-10).
It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to implement the time tracking as taught by Kelly, since Kelly states in paragraph [0035] that such a modification would result in determining whether or not to disable a user’s access key for a secured area.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Kelly.
As per claim 34, (see rejection of claim 21 above) an electronic method for granting access to an individual located at an access point of a controlled access area, said method comprising the steps of:
(a)    electronically receiving one or more digital keys by a portable electronic device of an individual, each of the one or more digital keys providing access for the individual at an associated restricted access point of a controlled access area;
(b)    arriving at a specific restricted closed access point in the controlled access area by the individual while possessing the portable electronic device… and
(d)    wirelessly transmitting the digital key determined in step (c) by the portable electronic device directly or indirectly to an access control computer system in order to receive access authorization at the specific restricted access point.
Libin does not expressly teach (c)    electronically determining which digital key from the one or more digital keys is needed for receiving access to at the specific restricted access point.
Kelly teaches (c)    electronically determining which digital key from the one or more digital keys is needed for receiving access to at the specific restricted access point (Kelly, paragraph [0060]: delivery agent computing device presents a signal with the proper access key associated with a particular lock; paragraph [0059]: deliver agent computing device receiving delivery agent access key for each secured area associated with a delivery on their route).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the plurality of access keys as taught by Kelly, since Kelly states in paragraph [0005] that such a modification would provide a user with a single .

Claims 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Kelly as applied to claim 34 above, and further in view of Cheung.
As per claim 35, (see rejection of claim 22 above) the electronic method of claim 34 further comprising the step of electronically storing the one or more digital keys in an electronic keychain database contained within the portable electronic device.
As per claim 37, (see rejection of claim 24 above) the electronic method for granting access of claim 35 further comprising the step of electronically retrieving the determined digital key from the electronic keychain database by the portable electronic device prior to step (d).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Kelly as applied to claim 21 above, and further in view of Ben Ayed.
As per claim 36, (see rejection of claim 23 above) the electronic method of claim 21 wherein the digital key determined in step (c) is wirelessly transmitted by the portable electronic device to one or more beacons located in an immediate proximity to the specific restricted access point and the one or more beacons transmits the determined digital key to the access control computer system.

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin and Kelly as applied to claim 34 above, and further in view of Pulkkinen.
As per claim 38, (see rejection of claim 28 above) the electronic method for granting access of claim 34 further comprising the step of wirelessly transmitting the digital key determined in step (d) at continuous intervals after access authorization has been granted by the access computer system and while the individual remains in the controlled access area in order to provide for real time information on access authorizations granted including whether the individual remained in the controlled access area after an authorized designated time period.
As per claim 39, (see rejection of claim 29 above) the electronic method for granting access of claim 34 further comprising the step of wirelessly transmitting the digital key determined in step (d) at continuous intervals after access permission has been granted by the access computer system and while the individual remains in the controlled access area for receipt by at least one beacon from a plurality of beacons positioned throughout the controlled access area in order to provide for location information in the controlled access area for the individual while the individual remains in the controlled access area.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libin in view of Kelly as applied to claim 34 above, and further in view of Friedli.
As per claim 40, (see rejection of claim 30 above) the electronic method for granting access of claim 34 further comprising the step of electronically receiving one or more possible routes information by the portable electronic device to direct the individual to a final authorized location for the individual based on a current location of the individual.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684